DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 08, 2021 has been entered. 

Allowable Subject Matter
Claims 1-35 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Bilger (US 6,756,998)(“Bilger”), which is representative of the prior art at the time of Applicant’s invention, describes the ability to create, from user received data, a home automation system user interface of a monitored premises. The user received data comprising layout data corresponding to a floor plan of the monitored premise, and data for positioning icons corresponding to premise devices (i.e., controlled object and sensors) on the created floor plan (see abstract). 
However, Bilger fails to teach or render obvious, at the time of the invention, the specific combination and type of data received by Applicant’s invention in creating or causing the floor plan/user interface to be displayed as currently claimed, i.e., “... receiving first data associated with at least one structural component of a premises, wherein the first data comprises an indication of a type of the at least one structural component, an indication of a location of the at least one structural component, and an indication of one or more physical characteristics of the at least one structural component;
receiving second data associated with a premises device located at the premises, wherein the second data comprises an indication of a state of the premises device; and 
causing output of a user interface that comprises:
a layout portion that, based on the first data, visually indicates the at least one structural component, and
a premises device icon, located relative to the layout portion, that indicates the state of the premises device.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN HIGA whose telephone number is (571)272-5823.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing Chan can be reached on (571)272-7493.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/BRENDAN Y HIGA/Primary Examiner, Art Unit 2441